DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 7-20 are currently pending.

Claim Objections
At least claim 10 is objected to because of the following informalities: "risk base on" should read --risk based on--.  Appropriate correction is required.

Response to Amendment
Amendments submitted 10-17-2022 are being considered by the examiner.
The amendment filed 10-17-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “for the user with lower driving route familiarity, providing alerts/suggestions when a regular route has a heavy traffic; and for the user with higher driving route familiarity, recommending or advertising more explorative locations/routes/information to the user”, of claims 11 and 20. The claim as drafted is not congruent with the specification (see § embodiment 2), and does not disclose a parallel teaching.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “for the user with lower driving route familiarity, providing alerts/suggestions when a regular route has a heavy traffic; and for the user with higher driving route familiarity, recommending or advertising more explorative locations/routes/information to the user”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “…preset recent period…” in claims 1 and 11 is a relative term which renders the claim indefinite. The term “…preset recent period…” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the examiner cannot ascertain the meets and bounds of the limitation or what a prior art reference (PAR) parallel teaching would be/would require.

Claims 1 (and those parallel in scope) and 11-13 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “providing intelligent service”. The language as stated does not distinctly define what is meant by “providing intelligent service” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “providing intelligent service” will be interpreted as “providing a recommendation”.

Claims 11 and 20 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “for the user with lower driving route familiarity, providing alerts/suggestions when a regular route has a heavy traffic”. The language as stated does not distinctly define what is meant by “for the user with lower driving route familiarity, providing alerts/suggestions when a regular route has a heavy traffic” or its essential quality, and does not clearly state the limitation of the claimed invention (to the examiner, the claimed limitation appears to be incongruent/conflicting/paradoxical (self-referentially incoherent)). Hereinafter “for the user with lower driving route familiarity, providing alerts/suggestions when a regular route has a heavy traffic” will be interpreted as “providing recommendation based on the driving route familiarity”.

Claims 2-4 and 7-10, 12, 14-19 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 11-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) in view of Gao (CN 107747947 A) and Pan (US 20180335309 A1).

REGARDING CLAIM 1, as best understood, Watanabe discloses, extracting historical driving routes from user historical driving data within a preset recent period of time (Watanabe: [ABS] In navigation system, method, and program for an automotive vehicle, a travel history of the vehicle which is made correspondent with a road map information is stored, a degree of a user's familiarity with one of predetermined regions for each of the predetermined regions in the road map information is calculated on the basis of the travel history of the vehicle and its corresponding road map information, and the road map information is produced in accordance with the calculated degree of the user's familiarity with the one of the predetermined regions; also see ¶'s[0010-0013]; [FIG. 1 (3)(31)] see link between elements 3 and 4); and providing intelligent service or recommendation based on the driving route familiarity of the user (Watanabe: [ABS] In navigation system, method, and program for an automotive vehicle, a travel history of the vehicle which is made correspondent with a road map information is stored, a degree of a user's familiarity with one of predetermined regions for each of the predetermined regions in the road map information is calculated on the basis of the travel history of the vehicle and its corresponding road map information, and the road map information is produced in accordance with the calculated degree of the user's familiarity with the one of the predetermined regions; also see ¶'s[0010-0013]; [FIG. 1 (3)(31)] see link between elements 3 and 4).
Watanabe does not explicitly disclose, calculating information entropy for a user according to distribution of the historical driving routes.
However, in the same field of endeavor, Goa discloses, “Example 2: on the basis of the first embodiment, in step S1, the historical GPS track before matching with the road network, using KSW entropy threshold method based on the GPS track is divided into a plurality of segment traces; Example 3: on the basis of the second embodiment, using KSW entropy threshold method based on the GPS track is divided into a plurality of segment traces of specific step is: S1.1 find the threshold θ of maximum entropy results in a normal sampling rate and abnormal sampling rate; S1.2, tracking historical GPS trail, when the time interval between two consecutive GPS track history reading exceeds the threshold θ, the GPS tracking is finished, generating new GPS track; (this also discloses time interval or time relevance); also see claims 2-4”, for the benefit of helping reduce the number of data elements in a set after it has been collected, while maintaining most of the overall breadth or usefulness that set of data elements.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by Watanabe to include a threshold for entropy taught by Gao. One of ordinary skill in the art would have been motivated to make this modification in order to help reduce the number of data elements in a set after it has been collected, while maintaining most of the overall breadth or usefulness that set of data elements.
Watanabe in view Gao does not explicitly disclose, determining driving route familiarity for the user by normalizing the information H entropy according to a formula: Familiarity = exp (- (H/SIGMA)), wherein H represents the information entropy, and [SIGMA] represents a normalization factor.
However, in the same field of endeavor, Pan discloses, “[0009] In some embodiments, the one or more ordinary routes may be determined according to maximum margin planning (MMP) algorithm or maximum entropy inverse reinforcement learning (IRL) algorithm; [0082] As another example, multiple ordinary routes may be determined according to the maximum entropy IRL algorithm. For example ... where A, B, C, and D refer to four ordinary routes according to the maximum entropy IRL algorithm; W.sub.A, W.sub.B, W.sub.c, and W.sub.D refer to the total weights of the links on route A, route B, route C, and route D, respectively; and P.sub.A refers to the probability that route A is chosen by a user while planning a route.”, for the benefit of providing a recommended route that would be a preferred route to a driver.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include determining ordinary routes taught by Pan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a recommended route that would be a preferred route to a driver.

REGARDING CLAIM 2, as best understood, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Pan also discloses, each of the historical driving routes is defined by the starting and ending locations of each driving route (Pan: [ABS] A method for recommending a route includes obtaining a first start point and a first end point…).

REGARDING CLAIM 11, as best understood, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Watanabe also discloses, wherein the providing of intelligent service or recommendation based on the driving route familiarity of the user comprises:  for the user with lower driving route familiarity, providing alerts/suggestions when a regular route has a heavy traffic; and for the user with higher driving route familiarity, recommending or advertising more explorative locations/routes/information to the user (Watanabe: [ABS] In navigation system, method, and program for an automotive vehicle, a travel history of the vehicle which is made correspondent with a road map information is stored, a degree of a user's familiarity with one of predetermined regions for each of the predetermined regions in the road map information is calculated on the basis of the travel history of the vehicle and its corresponding road map information, and the road map information is produced in accordance with the calculated degree of the user's familiarity with the one of the predetermined regions; also see ¶'s[0010-0013]; [FIG. 1 (3)(31)] see link between elements 3 and 4).

REGARDING CLAIM 12, limitations and motivation addressed, see claim 1 above (supra). For firmware/hardware/software see Pan ¶0047.

REGARDING CLAIM 13, limitations and motivation addressed, see claim 1/12 above (supra).

REGARDING CLAIM 14, limitations and motivation addressed, see claim 2 above (supra).

REGARDING CLAIM 20, limitations and motivation addressed, see claim 1 above (supra).

Claim(s) 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) Gao (CN 107747947 A) Pan (US 20180335309 A1) as applied to claim 1 above, and further in view of Hazard (US 20190311220 A1).

REGARDING CLAIM 3, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao and Pan does not explicitly disclose, the information entropy is calculated by the following formula: H = - (MATH); where pi represents the probability of the i_th route.
However, in the same field of endeavor, Hazard discloses, [0036] “Entropy (“H(x)”) is a measure of the average expected value of information from an event and is often calculated as the sum over observations of the probability of each observation multiple by the negative log of the probability of the observation; H(x)=−Σ.sub.ip(x.sub.i)*log p(x.sub.i)”, for the benfit of … reducing/eliminating less regularly ordered information and random noise.
Hazard does not explicitly recite the information entropy is calculated by the following formula: H = - (math); where pi represents the probability of the ith route. However, Hazard discloses H(x)=−Σ.sub.ip(x.sub.i)*log p(x.sub.i). Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving chaos/entropy/irregularities/etc., as shown by Hazard. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include entropy calculations taught by Hazard. One of ordinary skill in the art would have been motivated to make this modification in order to reducing/eliminating less regularly ordered information and random noise.

	REGARDING CLAIM 4, Watanabe in view of Gao, Pan, and Hazard remain as applied above to claim 3, and further, Hazard also discloses, pi is calculated by the following formula: (math); where #Trip_i, represents the frequency of the ith route Trip_i, in the history (Hazard: see at least ¶'s[0044-0046] for math regarding distance traveled and repetition (i.e., trips)).

REGARDING CLAIM 15, limitations and motivation addressed, see claim 3 above (supra).

REGARDING CLAIM 16, limitations and motivation addressed, see claim 4 above (supra).

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) Gao (CN 107747947 A) Pan (US 20180335309 A1) as applied to claim 1 above, and further in view of Miyazaki (US 20190226864 A1).

REGARDING CLAIM 7, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao and Pan do not explicitly disclose, a value of the driving route familiarity is in [0, 1], and when the information entropy approaches infinite, the driving route familiarity approaches zero, when the information entropy is 0, the driving route familiarity is 1.
However, in the same field of endeavor, Miyazaki discloses, “[0026] FIG. 9 is a flow chart illustrating a series of steps regarding information processing (1. accumulation of history of activities and determination of familiar links) executed by an electronic circuit 11 according to a second embodiment; [0027] FIG. 10A is a schematic diagram illustrating a familiar region 62 based on a mesh code 60 and the entire familiar regions 62 superposed on a road system; [0028] FIG. 10B is a schematic diagram illustrating familiar links 41 with the entire length included in the familiar region 62 on the map; also see corresponding figures for removing new or unfamiliar/random links (entropy), which is determining route familiarity and the functional limitation of the claim”, for the benefit of determining regular routes based upon historic driving activities.
Miyazaki does not explicitly recite number values for familiarity. However, Miyazaki discloses determining familiar and unfamiliar routes, and, removing new or unfamiliar links (entropy), which is determining route familiarity and the functional limitation of the claim.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include determining familiarity taught by Miyazaki. One of ordinary skill in the art would have been motivated to make this modification in order to determine regular routes based upon historic driving activities.

REGARDING CLAIM 17, limitations and motivations addressed, see claim 7 above (supra).

Claim(s) 8-9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) Gao (CN 107747947 A) Pan (US 20180335309 A1) as applied to claim 1 above, and further in view of Khoury (US 20170255966 A1).

REGARDING CLAIM 8, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao and Pan do not explicitly disclose, detecting a change of life style or a change of job for the user based on the driving route familiarity of the user.
However, in the same field of endeavor, Khoury discloses, see at least: [0030]; [0042]; [0072], for the benefit of encoding driving information where future typical route segments that the driver is likely to travel are predicted and classified into one or more groups based on the encoded driving information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Watanabe to include classification taught by Khoury. One of ordinary skill in the art would have been motivated to make this modification in order to encode driving information where future typical route segments that the driver is likely to travel are predicted and classified into one or more groups based on the encoded driving information.

REGARDING CLAIM 9, Watanabe in view of Gao and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao and Pan do not explicitly disclose, classifying users into different groups based on the driving route familiarity of the users, and the groups at last comprise: relatively conservative users and relatively explorative users.
However, in the same field of endeavor, Khoury discloses, see at least: [0030]; [0042]; [0072], for the benefit of encoding driving information where future typical route segments that the driver is likely to travel are predicted and classified into one or more groups based on the encoded driving information.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method disclosed by a modified Watanabe to include classification taught by Khoury. One of ordinary skill in the art would have been motivated to make this modification in order to encode driving information where future typical route segments that the driver is likely to travel are predicted and classified into one or more groups based on the encoded driving information.

REGARDING CLAIM 18, limitations and motivations addressed, see claim 8 above (supra).

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20030055558 A1) Gao (CN 107747947 A) Pan (US 20180335309 A1) as applied to claim 1 above, and further in view of Barfield (US 20170101093 A1).

REGARDING CLAIM 10, Watanabe in view of Gao, and Pan remain as applied above to claim 1, and further, Watanabe in view of Gao and Pan do not explicitly disclose, predicting the likelihood of collision risk base on the driving route familiarity of the users, wherein the users with lower driving route familiarity tend to have higher probabilities to get involved in collisions.
However, in the same field of endeavor, Barfield discloses, “[0034] Data collection module ... collision avoidance algorithms for making more refined distinctions when avoiding collisions. User data ... the historical driving patterns of the driver, the familiarity of the driver with his or her surroundings...; also see [claim 19]”, for the benefit of reducing stress, promoting driver confidence and safety.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a navigation system, method, and program disclosed by a modified Watanabe to include risk base on the driving route familiarity taught by Barfield. One of ordinary skill in the art would have been motivated to make this modification in order to reduce stress, promoting driver confidence and safety.

REGARDING CLAIM 19, limitations and motivations addressed, see claim 10 above (supra).

Response to Arguments
Applicant's arguments filed 10-17-2022 have been fully considered but they are not persuasive.
The applicant has contended:
The prior art relied upon for the rejection of claim 1 under 35 USC §103 does not disclose the amended limitation of “a preset recent period of time”. The examiner respectfully disagrees. The amended limitation “a preset recent period of time” is a relative term of degree and does not provide the examiner a clear boundary for the interpretation or meets and bounds for the intellectual property. The prior art of record discloses a driver history and a degree of familiarity, which covers recent routes/paths/legs/arms/links/nodes/etc. Because the prior art of record covers history including recent, the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.
The prior art of record does not disclose [MATH]. Because, applying any mathematical formulae, including that of the claimed invention, would have been an obvious design choice for one of ordinary skill in the art because it facilitates known mathematical means for deriving decay/familiarity. Since the invention failed to provide novel or unexpected results from the usage of said claimed formula, use of any mathematical means, including that of the claimed invention, would be an obvious matter of design choice within the skill of the art. Absent a showing to the contrary, the presented “path” to a solution is one of many, therefor the examiner respectfully maintains the rejection of claim 1 under 35 USC §103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663